DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submissions filed on 2/25/2022 and 3/31/2022 have been entered.

Formal Matters
Applicant's amendment and response dated 2/25/2022, which amended claim 1 and cancelled 12, has been entered.  Claims 1-8, 10, 11, 13-19 and 21 are pending.  Claims 9 and 20 were previously cancelled.  Claims 1-8, 10, 11, 13-19 and 21 have been examined on the merits.  References not included with this Office Action can be found in a prior Action.  

Claim Rejection - Withdrawn
The rejection of claims 1-8, 10-19 and 21 rejected under 35 U.S.C. § 103 as being unpatentable over Shishido et al. (JP-2013-183687; 9/19/2013), taken in view of Gonzalez et al. (U.S. PGPUB 2012/0156669; 6/21/2012), has been withdrawn in view of Applicant’s amendment to claim 1 (and cancellation of claim 12), where the prior art does not explicitly teach a microorganism rich fraction is obtained by centrifugation, filtration, settling, flocculation, flotation or by decanting at a temperature between 3 to 30°C lower than the bioreactor from which the microorganism culture was taken from and/or wherein the temperature of the microorganism culture to be fed into the concentration device is lowered by 3 to 30°C.

Claim Rejection - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-8, 10, 11, 13-19 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Shishido et al. (JP-2013-183687; Publication Date: 9/19/2013; cited in the IDS dated 1/16/2019; English Machine Translation), taken in view of Gonzalez et al. (U.S. PGPUB 2012/0156669; 6/21/2012), Hafez, H.M. (U.S. PGPUB 2016/0186218; Effective Filing Date:7/26/2013) and Gardner et al. (U.S. PGPUB 2013/0295623; 2013). 
With regard to claims 1-6, 8, 10, 11, 13-17, 19 and 21, Shishido teaches the following process in a cascade of bioreactors:
[AltContent: textbox (Separator and/or
Concentrator 
Units)]Process 1B: 

[AltContent: textbox (2nd Product
Formation
Bioreactor)][AltContent: arrow][AltContent: textbox (Biomass 
Production 
Bioreactor)][AltContent: arrow][AltContent: textbox (1st Product
Formation
Bioreactor)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    312
    695
    media_image1.png
    Greyscale


Shishido teaches a method of culturing heterotrophic microorganisms (e.g., heterotrophic microorganisms such as algae belonging to the genus Schizochytrium, Thraustochytrid, Ulkenia, or Haematococcus; paragraph 11 and 22; claim 5) where the microorganisms are cultured in a culture medium (waste water H) in a growth tank (item 2, Fig. 5; a bioreactor) which proliferates the heterotrophic microorganisms (i.e., a bioreactor for biomass production in a nutrient medium).  Shishido teaches the culture medium (waste water H) containing the heterotrophic microorganisms is then supplied to a first intermediate concentration-separation unit (item 7; Fig. 5; e.g., a gravity sedimentation tank, a centrifugal separator, a decanter, etc.; paragraph 48) from the growth tank, where the microorganisms are separated from the medium (i.e., a solid-liquid separation of the heterotrophic microorganisms and the medium) and then sent to a first lipid production tank (item 3; Fig. 5; a bioreactor; i.e., a first product formation bioreactor downstream of the bio-mass production reactor; paragraph 50).  The separated culture medium (waste water H) separated by the first intermediate concentration separation device (item 7; Fig. 5) is sent to a post-processing device (item 109: Fig.5). 
Shishido teaches that the heterotrophic microorganisms are cultured in a new medium waste water O (a first product formation medium) in the first lipid production tank (item 3; Fig. 5), where the lipid production capacity of the heterotrophic microorganisms in the initial stage is suitably increased in the first lipid production tank (item 3; Fig.5; paragraph 50). 
Shishido teaches that the microorganism within waste water O is then sent to a second intermediate concentration separation unit (item 6; Fig.5; e.g., a gravity sedimentation tank, a centrifugal separator, a decanter, etc.; paragraph 48) where they are separated in which the separated waste water O (i.e., a solid-liquid separation of the heterotrophic microorganisms and the medium (paragraphs 48 and 51) is sent to a post-processing unit (item 108; Fig. 5) and the lipid containing heterotrophic microorganisms are sent to a second lipid production tank (item 4; Fig. 5; a bioreactor; a second product formation bioreactor; paragraph 51).
Shishido further teaches that waste water G (a second product formation medium that has as its main component glycerin; a nutrient depleted medium) is sent to the second lipid production bioreactor (item 4; Fig. 5) that has the heterotrophic microorganisms where the microorganism are then cultured in the waste water G (paragraph 52).  Since waste water G contains more glycerin than that of the waste water O (i.e., waste water G is a nutrient depleted medium), the ability of the heterotrophic microorganisms to produce lipid in the second lipid production bioreactor (item 4; Fig. 5) is continuously increased where lipids are producible in large quantities in a short period of time (paragraphs 36 and 52).  
Shishido teaches that both waste water G and the heterotrophic microorganism from the second product formation bioreactor (item 4; Fig. 5) is then sent to a concentration/separation device (item 5; Fig. 5; paragraphs 35 and 53).  The concentration/separation device (item 5; Fig. 5; e.g., a gravity sedimentation tank, a centrifugal separator, a decanter, etc.; paragraph 48) separates the heterotrophic microorganisms (that has enhanced lipid production) from the second product formation medium (containing glycerin; a nutrient depleted medium) where the heterotrophic microorganisms containing lipids are collected and sent to a lipid recovery device (Fig. 5; paragraphs 35 and 53).  Lipids (oil and fat) are then extracted from the heterotrophic microorganisms by the oil and fat extraction device (item 103; Fig. 1; paragraphs 35 and 53).  The second product formation medium separated by the concentration/separation device (item 5; Fig. 5) is supplied to a post-processing device (item 107: Fig. 5; paragraphs 35 and 53).
With regard to claim 21, since Shishido teaches that the heterotrophic microorganisms is supplied to a first intermediate concentration-separation unit (item 7; Fig. 5; e.g., a gravity sedimentation tank, a centrifugal separator, a decanter, etc.; paragraph 48) from the growth tank, Shishido teaches that the method is free of feeding at least part of the microorganism culture from the biomass production reactor of step (a).
Regarding claim 1, although Shishido teaches that waste water G contains more glycerin than that of the waste water O (i.e., waste water G is a nutrient depleted), the ability of the heterotrophic microorganisms to produce lipid in the second lipid production bioreactor (item 4; Fig. 5) is continuously increased where lipids are producible in large quantities in a short period of time (paragraphs 36 and 52) and that both waste water G and the heterotrophic microorganism from the second product formation bioreactor (item 4; Fig. 5) is then sent to a concentration/separation device (item 5; Fig. 5; paragraphs 35 and 53), Shishido does not explicitly teach a speed by which said at least part of the microorganism culture is taken from the biomass production reactor is regulated in order to keep a cell density and nutrient content at a level which keeps cells growing exponentially.  Further, Shishido does not explicitly teach that the microorganism rich fraction is obtained at a temperature between 3 to 30°C lower than the bioreactor from which the microorganism culture was taken from and/or wherein the temperature of the microorganism culture to be fed into the concentration device is lowered by 3 to 30°C.
Regarding claims 7 and 18, Shishido does not teach that the biomass production bioreactor comprises two or more bioreactors.
Gonzalez teaches processes for growing phototrophic biomass (Abstract).  Gonzalez teaches that biomass growth rate is defined by the nutrient, water, and light intensity requirements to maximize biomass growth rate, where a controller (e.g. a computer-implemented system) is provided to be used to monitor and control the operation of the various components of the process, including lights, valves, sensors, blowers, fans, dampers, pumps, etc. (paragraph 184).  Gonzalez teaches that the predetermined growth rate of the biomass is a growth rate of mass (or mass concentration) of the biomass, where the effected growth of the biomass includes growth effected by photosynthesis and effected by metabolic processes that consume supplemental nutrients disposed within the reaction mixture (paragraph 189).
Gonzalez teaches that the predetermined growth rate of the biomass is at least 90% (or at least 95%, or at least 99%) of the maximum growth rate of the biomass within the reaction mixture (paragraph 204).  Gonzalez also teaches that the predetermined growth rate is equivalent to the maximum growth rate of biomass within the reaction mixture (paragraph 204).
Gonzalez teaches how the maximum rate of growth of mass of phototrophic biomass (algae), expressed as a maximum rate of growth of mass concentration of phototrophic biomass within a photobioreactor system, is determined by measuring mass concentration of phototrophic biomass (algae) during growth of the phototrophic biomass within the system (paragraph 205; Fig. 7).  The curves depicted in Fig. 7 are characteristic of a typical algae growth system, but the exact time and concentration limits will vary with each set-up (paragraph 205).  With the knowledge of the form and behavior of these characteristic curves, it is possible to determine these system parameters by monitoring the mass concentration (or density) in short time intervals, so that it can be converted to real-time growth rates (paragraph 205).  These density measurements and the corresponding growth estimates in real time, assist in determining the algae concentration at which the maximum growth occurs by calculating the growth acceleration (A=dG/dt) and identifying the range where this value approaches zero (paragraph 205; Figs 7, 9A and 9B). 
Gonzalez teaches once the maximum growth rate is determined, the harvesting cycle can start to effectively remove the algae growth and maintain the same consistency and growth conditions required to support the maximum growth rate for the system (paragraph 205; i.e., a speed at which the biomass is removed).
Gonzalez teaches that discharging of the biomass is effected at a rate that matches the growth rate of mass of the biomass within the reaction zone, which is controlled through the rate of supply (such as a volumetric rate of supply, or a molar rate of supply) of supplemental aqueous material supply, which influences the displacement from the photobioreactor of the biomass product from the bioreactor (paragraph 233; i.e., a speed at which the biomass is removed).   Gonzalez teaches the upper portion of biomass suspension overflows the bioreactor (e.g., biomass is discharged through a bioreactor overflow port or through a valve) to provide the biomass product (paragraph 233).  Gonzalez teaches that the discharging of the product is effected continuously (paragraph 233). 
Gonzalez teaches an initial algae concentration in an aqueous medium, with suitable nutrients, is provided in a reaction zone of a bioreactor (paragraph 251).  Gonzalez teaches that the algae growth rate corresponds with algae concentration and when a considerable change in the algae growth rate is detected, this is indicative of growth of algae at, or close to, its maximum rate, and this growth rate corresponds to an algae concentration at the target value (paragraph 252).  Gonzalez also teaches by maintaining algae concentration at the target value by controlling dilution rate, algae growth is maintained at or close to the maximum, and, as a corollary, over time, the rate of discharge of algae is optimized (paragraph 252).
In view of the above, it was known in the art that microorganisms in a culture can be rapidly removed from the biomass production reactor while keeping a cell density and nutrient content at a level which keeps cells growing exponentially.

Regarding claims 7 and 18, Gonzalez teaches that it was known in the art of the use of multiple bioreactors within the process (paragraph 236).

Regarding claim 1, Hafez teaches processes for producing organic materials with the following system components:

    PNG
    media_image2.png
    664
    818
    media_image2.png
    Greyscale


Hafez teaches that (22) is the biohydrogen fermentation reactor (bioreactor), which the biomass (106) flows into the gravity settler (24), where the biomass goes to the biomethane reactor (44) (Fig. 2).  Hafez also teaches that the pH range may be controlled in the biomethane reactor during biomethanation.  The temperature may be controlled in the completely mixed bioreactor during biohydrogenation (item 22), where the temperature may be kept within a range of about 25 °C to about 37 °C (paragraph 71).  Further, Hafez teaches that the temperature may be controlled in the biomethane reactor during the biomethanation step (item 44), where the temperature may be kept within a range of about 25 °C to about 37 °C (paragraph 72).  Hafez also teaches that the system may include a temperature controller for controlling the temperature in the completely mixed bioreactor, in the biomethane reactor, or both (paragraph 83).  A typical temperature range in which the temperature of the contents of both the bioreactor and biomethanator is maintained is between about 25 °C to about 37 °C (paragraph 83).  In view of the above teachings, if the bioreactor (22) is run at 30-35°C (which is within the teachings), and then the biomass is transferred to the settler (24, a separation process) and then sent to biomethane reactor (44) which could be run at 25-30 °C (which is within the teachings, and be based on process heat loss), Hafez teaches that the separation process would be within the claimed range for when the biomass is moved between inter-process components (i.e., a microorganism rich fraction is obtained at a temperature between 3 to 30°C lower than the bioreactor from which the microorganism culture was taken from or being fed to downstream processes).
Gardner teaches  that algae (biomass) produce triacylglycerols from fatty acids (paragraph 81).  Under favorable growth conditions, newly photoassimilated carbon is incorporated primarily into proteins.  Thus, lipid levels are generally low under log phase growth conditions (paragraph 81).  Moreover, lipids made during daylight are used as energy sources during dark periods.  It has long been recognized that lipid accumulation is an adaptive response to stress for algae (paragraph 81).  Under biotic and abiotic stresses, such as low temperature, more carbon is incorporated into lipids and carbohydrates and less is incorporated into proteins (paragraph 81).  The profile of the fatty acid composition of the lipids also changes under stress (paragraph 81).  Algae (biomass) must cope with fluctuations in conditions in order to survive (paragraph 81).  Lipids serve as carbon and energy storage for "hard times" (paragraph 81).  Some algae, naturally or under stress conditions, accumulate significant quantities of neutral storage lipids such as triacylglycerols (TAG), which are important potential fuel precursors (paragraph 85).  
In view of the above, it was known in the art that lower temperatures provide a survival mechanism to protect the biomass and produce lipids for such survival and serve as carbon and energy storage, where the biomass is not in a growth phase but stationary phase for survival purposes.
In view of both Hafez and Gardner the art recognizes that there is a need to keep the biomass at a cooler temperature during processing (e.g., gravity settler separation of a microbial rich fraction), where the art utilizes temperature controlled system components and a narrow temperature range (between about 25 °C to about 37 °C) to keep the biomass cool for further downstream processing. 
In view of the above teachings of the use of multiple bioreactors and the use of separating/concentrating units (i.e., Shishido, items 5-7; Fig. 5; e.g., a gravity sedimentation tank, a centrifugal separator, a decanter, etc.; paragraph 48; Gonzalez, paragraphs 235 and 236; gravity settler tanks, temperature controlled system cooling systems, Hafez, paragraphs 81 and 85), it would have been within the purview of one of ordinary skill in the art in processing the biomass from bioreactor to separator to bioreactor that the microorganism rich fraction would cool down by 3 °C or greater (i.e., within the claimed range) since mere manipulation and handling of the biomass would cool down in a temperature controlled system.  Alternatively, based on the above, it would have been within the purview of one of ordinary skill in the art to pause the process and allow the culture to cool down by 3 °C or greater (i.e., within the claimed range) for better handling and further manipulation of the biomass within the temperature controlled system so that it is less likely that downstream production yield losses occur due to damaged cells in the biomass. 
A person of ordinary skill in the art would have been motivated to combine the teachings of Shishido, Gonzalez, Hafez and Gardner since all references are in the field of culturing heterotrophic microorganisms to produce products from such microorganisms via bioprocess systems and bioreactors, Gonzalez provides additional teachings regarding maintaining a maximum growth biomass level while removal and harvesting biomass to produce products. While both Hafez and Gardner teach there is a need to keep the biomass at a cooler temperature during processing (e.g., gravity settler separation of a microbial rich fraction), where the art utilizes temperature controlled system components and a narrow temperature range (between about 25 °C to about 37 °C) to keep the biomass cool for further downstream processing.  
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Shishido, Gonzalez, Hafez and Gardner since the references are in the field of culturing heterotrophic microorganisms to produce products from such microorganisms via bioprocess systems and bioreactors, and in doing so provides an advantage to Shishido since Gonzalez, Hafez and Gardner provide known techniques to maximize the growth aspect of the microorganisms within the bioreactor in order to efficiently produce products while still maintaining a viable biomass within a continuous bioprocess.
With regard to claims 7 and 18 and the addition of 2 or more bioreactors for the production of biomass, the combined teachings of Shishido, Gonzalez, Hafez and Gardner teach the use of multiple bioreactors within the methods to produce products from a growing biomass.  Additionally, Applicant is reminded that the duplication of parts (i.e. two or more bioreactors) may be construed as an obvious design choice or mere rearrangement of parts taught by the prior art, especially in light of the teachings of Shishido which utilizes two bioreactors for product formation of lipids.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  However, “The mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984). 
In the instant case, the combined teachings of Shishido, Gonzalez, Hafez and Gardner provide this additional motivation of the use of additional bioreactors.  Additionally, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See also, MPEP 2144.04(VI).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
Response to Arguments
Applicant's arguments are moot in view of the new rejection above.  

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631